department of the treasury internal_revenue_service tax_exempt_and_government_entities_division jil 5o1 date taxpayer ide tification number form tax_year s ended certified mail - return receipt requested ih dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking if we do not hear from you within days from the date of this letter we exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at oo socata eel if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely o _r c johngon director eo examination letter catalog number 34801v oom bba year period ended explanation of items name of taxpayer issues whether an organization that receives more than an insubstantial amount of their income from non-member sources qualifies for exemption under sec_501 of the internal_revenue_code whether the receipts from the bingo and pull-tabs inured to the benefit of the fraternity members whether a membership_organization that is ptimarily engaged in providing a club for the social and recreational activities of its members can qualify code for exemption under sec_501 c of the internal revenue s- -_ was granted facts the’ __ exemption as a subordinate ‘under a group ruting the parent organization is an organization that was granted exemption under c _ sreinafter referredtoas activities jas established for social purposes for the young men that are attending _ imembers are involved in social activities entertainment leadership activities scholarship activities ras primarily formed to provide a social environment t and environmental activities and gaming activities for the members of the fraternity even though some of the activities are directed toward leadership activities scholarships or environmental cleanup activities the majority of their activities are directed toward social _ gaming activities bingo and pull-tab sales are being conducted with members of the general_public it was determined that for the year ending date approximately percent of receipts were from nonmembers it was also determined for the year ending date approximately percentof --s- eros receipts were from non-members see schedule a the net gaming receipts from the gaming activities are used for social activities t-shirts and parent’s weekend and some of the funds are used for leadership activities during the years of the examination it was determined that generally the gaming revenues were not used for charitable or educational activities gross law sec_501 of the internal_revenue_code provides exemption to clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relates to the exemption of social clubs reads in part as follows a the exemption pro ided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified becausé‘it raises revenue from members through the use of club facilities or in connection with club activities form 886-a department of the treasury - internal_revenue_service page of form 886-a explanation of items year period ended name of taxpayer a _ _ _ ization which engages in business such as making its social and recreational b an o facilities available to the general_public is not organized an operated for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the organization in engaging in business and is not being operated exclusively for pleasure recreation or social purposes revproc_71_17 published in cumulative bulletin 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social organization's facilities on the organization's exemption under sec_501 and states in part as follows where an organization makes its facilities available to the general_public to a substantial degree the organization is not operated exclusively for pleasure recreation or other non- profitable purposes see revrul_60_324 c b 1960-big_number and revrul_69_219 c b section dollar_figure of revproc_71_17 describes the minimum gross_receipts standard and states in part as follows a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a organization's facilities by the general_public as an audit_standard this factor alone will not be relied upon by the service if annual gross_receipts from the general_public for such use is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for such use is five percent or less of total gross_receipts of the organization prior to the enactment of public law an organization was required to be organized and operated exclusively for pleasure recreation and other non-profitable purposes the committee reports show that the wording change was intended to make it clear that social clubs may receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 percent limitation no more than percent of gross_receipts may be derived from non-member use of the organization’s facilities and or services earnings inures to the benefit of any private shareholder in addition the statute prohibits exemption under sec_501 if any part of the organization's net traditionally inurement has been found to be present where an organization derives income from non- revrul_58_589 published in cumulative bulletin page states in part as follows member sources and uses it to reduce the cost of providing services to members net_earnings may inure to members in such forms as an increase in services offered by the organization without a corresponding increase in dues or other fees paid for organization support or as an increase in the o distributable to members upon the dissolution of the organization ization's assets which would be form 886-a department of the treasury - internal_revenue_service page of form 886-a explanation of items year period ended name of taxpayer ee revrul_79_145 published in cumulative bulletin on page states that amounts paid to a social_club by visiting members of another social_club are amounts paid_by nonmembers even though both clubs are of like nature and the amounts paid are for goods facilities or services provided by such social_club under a reciprocal arrangement with such other social_club sec_501 of the internal_revenue_code grants exemption to civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations describes the promotion of social welfare and states in part as follows an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements ‘ revrul_61_158 published in cumulative bulletin on page held that an organization which conducts weekly drawings among members of the general_public as its principal activity and uses the profits there from primarily for the payment of its general_expenses is not entitled to exemption from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code of the ruling states in part as follows the instant organization by conducting a lottery on a weekly basis with the general_public and using almost the entire proceeds there from to pay general_expenses of the organization in the circumstances described above is not operating exclusively for the promotion of social welfare but is considered to be engaged in a business for profit accordingly it is held that the organization is not entitled to exemption from federal_income_tax under sec_501 of the code revrul_68_46 published in cumulative bulletin on page held that a war veterans’ organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of where it is primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities kansas state law bingo tax law and regulations p and p define nonprofit charitable_organization and means any organization organized and operated for conferring direct benefits on the community at large and of which no part of the net earning inures to the benefit of any private_shareholder_or_individual member of such organization and has been determined by the administrator to be organized and operated as a bona_fide charitable_organization and which has been exempt from payment of federal_income_tax as provided by sec_501 sec_501 c i1 c c and c of the federal internal_revenue_code_of_1986 as amended or determined to be organized and operated as a bona_fide nonprofit charitable_organization by the administrator form 886-a department of the treasury internal_revenue_service page of -e explanation of items year period ended name of taxpayer -- during the examination it also determined that the gross_receipts that were attributed to nonmembers were conclusion approximately for the period ending date and for the period ending date nonmember income is substantial and is not within the or limited established under public law the net receipts from the gaming activities inure to the benefit of the members the members of the fraternity house expenses are reduced due to the fact the gross_receipts from the gaming activities are being used for non-charitable and non-educational house expenses sec_501 states that no part of the net_earnings shall inures to the benefit of any private_shareholder_or_individual qualify as a social_welfare_organization under c or any other tax-exempt section of the internal revenue yas formed primarily to promote the social activities of the fraternity therefore ‘ould not _ code the information shown above substantiates the fact thas revoked asof- internal_revenue_code or any other tax- exempt code section vecauise’ _ ‘s not operating within the meaning of sec_501 of the c tax exempt status should be form department of the treasury - internal_revenue_service
